Chadwick, J.
This appeal raises the question whether a life insurance policy payable to the estate of a deceased person is exempt from the payment of the debts of the estate. At the time the case was decided in the court below, the case of German-American State Bank of Ritzville v. Godman, 83 Wash. 231, 145 Pac. 221, was the final expression of this court. The trial judge, however, found that the statute under which appellant claims, Rem. 1915 Code, § 569, was an exemption statute and could not be invoked in aid of one who did not come within the usual definitions of exempt persons, following the principles set forth in 18 Cvc. at pp. 1374, 1397, and 1436.
An appeal was taken. Pending a hearing, we announced our decision in the case of In re Blattner’s Estate, 89 Wash. 412, 154 Pac. 796. A rehearing was granted in the latter case. The final decision of the court, sitting En Banc, was rested upon the- doctrine of preferred claim, a majority of the judges saying:
“This view of the record renders it unnecessary to consider the question determined in our former opinion, and we leave it open to future consideration.” In re Blattner’s Estate, 92 Wash. 48, 158 Pac. 1015.
While the opinion of the court might be rested upon the grounds indicated by the trial judge, we shall not — because of the importance of the main issue, and the fact that it must inevitably recur unless finally determined — inquire into the soundness of the holding that the statute is not available to one who is not named as a privileged person in the general exemption laws.
We have had the benefit of two able oral arguments in the Blattner case, with exhaustive briefs, and a more exhaustive *605petition for a rehearing. We have also had the benefit of able argument and briefs in this case, and conclude that the decision in the Blattner case, 89 Wash. 412, 154 Pac. 796, is the true interpretation of the law and controls the case at bar.
It was explained in the Blattner case that the issue now determined was not called directly to the attention of the court in the case of Northwestern Mut. Life Ins. Co. v. Chehalis County Bank, 65 Wash. 374, 118 Pac. 326, and in the case of German-American State Bank of Ritzville v. Godman, supra, but counsel insist that the issue was in fact involved, and that, under those decisions, money payable to an estate is exempt from all debts of the estate. Granting, but without holding, this to be so, a majority of the judges are now content to subscribe to the first opinion in the Blattner case, and, that no confusion may follow, it will be understood that the cases last referred to, in so far as they affect the main issue, are now overruled.
Affirmed.
Morris, C. J., Mount, and Ellis, JJ., concur.